Title: From George Washington to Brigadier General John Nixon, 25 October 1779
From: Washington, George
To: Nixon, John


        
          Dear Sir
          West point Octor [25] 1779.
        
        I have received your L[e]tter of Yesterday and can assure you, that no measures have been wanting on my part, to obtain Commissions for the Massachusetts line in consequence of the late Arrangement. As soon as it was finished—it was transmitted to Congress—with an earnest request—that it might be committed to the Board of War, if it was approved—that the Commissions might be issued. Since Congress approved it—I have more than once requested the Board to lose no time in forwarding the Commissions—and so late as the 12th Instant—I wrote them in pressing terms upon the subject. From these considerations and the Board’s attention to expediting business—I cannot but persuade myself, ⟨th⟩at they will arrive in the course of a few days; or at least as soon as circumstances will permit. It is possible, besides the time which it necessarily takes to fill up between 4 & 500 Commissions and to record & enter them in a Book, that a want of blanks may have occurred—also the late change of presidents may have occasioned some difficulties. I know there are many instances as you observe, where promotions have been made in Orders; but those in most cases where directed by me, were either founded on pressing necessity—or where I conceived I had authority to do it. From some Regulations which have lately taken place on the subject of Commissions—promotions & vacancies—and which induced me to transmit the Massachussetts Arrangement in the first instance to Congress—it is my wish, to interfere with them as little as possible. As I have already mentioned, I cannot but hope—that a few days will put every Officer in possession of his Commission.
        The moment they arrive they shall be transmitted—and if they should not come by the Evening of the 2d of Novr I will forward to You & Genl Glover a List of the Field Officers & Captains, taken from the arrangement sent to Congress, which may answer the views of the Committee of the Honourable the General Court, with respect to the subject you mention, as far as it

extends. A List of Subaltern Officers was not taken by me from the Arrangement; but I have great hopes the Commissions for all will be here in time—and if they are not—the justice & generosity of the Court will not, I am persuaded, suffer the circumstance to operate an injury to them, as to any benefits they may have intended. As the subject of this Letter is interesting to the whole of the Massachussetts line—You will be pleased to shew it to Genl Glover and to such of the Officers as you may think necessary. I am Dr sir, with great regard Yr Most Obedt sert
        
          G.W.
        
      